,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/01/2021 has been entered.

Applicant’s Response
	In Applicant’s Response dated 01/29/2021, Applicant amended Claim 5 and argued against all rejections previously set forth in the Office Action dated 01/01/2021. Accordingly, Claims 5 – 7 and 9 – 17 remain pending for examination.

Status of the Claims
Claims 5 – 7 and 9 – 17 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 5 – 7, 9 – 12 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0205368) (hereinafter, Wang) in view of Singh et al. (US 2017/0268892) (hereinafter, Singh) and in further view of Zheng et al. (US 9,754,226) (hereinafter, Zheng).

Regarding Claim 5, Wang teaches a computer-implemented method (See Wang’s Abstract) comprising: 
causing display of a user interface on a display device of a computing device, the user interface presenting a form including a text entry box (Wang in par 0024 and Fig. 1, teaches that the user device 110 may display a form to the user. A form be included in a web resource and include one or more labelled fields for the user to enter user input. The fields may be text entry fields in which the user may enter text. Alternatively or additionally, the fields may be non-text entry fields. For example, the fields may be a date field, a checkbox, a dropdown, a combo box or a non-textual entry field);
collecting data from a user activity information pipeline associated with a self-reporting service, the user activity information pipeline having one or more sources of user activity information, at least one of the one or more sources of user activity information being associated with a tool (Wang in par 0044 – 0046 and Fig. 2, further teaches that the personalized suggestion engine 250 may generate .
in response to selection of the text entry box, causing display of a plurality of suggestions for input to the selected text entry box (Wang in par 0025 and Fig. 1, further teaches that the user device 110 may determine a user has selected a field of the form, and in response, provide a suggestion query to the personalized suggestion server 130. Wang in par 0027 and Fig. 1, further teaches that in response to providing a suggestion query to the personalized server 130, the user device 110 may obtain a value for suggestion. The user device 110 may then output the value as a suggestion to a user. For example, the user device 110 may display a graphical panel 142 that includes the text “Suggestions for name,” “Jane Doe,” and “John Doe.” The user device 110 may then receive selection from a user indicating whether to use the value) such that a suggestion that is indicative of a journey is identified as prioritized and presented proximate to the center of the user interface of the display device (Wang in par 0025 and Fig. 1, further teaches that the user device 110 may determine a user has selected a field of the form, and in response, provide a suggestion query to the personalized suggestion server 130. Wang in par 0027 and Fig. 1, further teaches that in response to providing a suggestion query to the personalized server 130, the user device 110 may obtain a value for suggestion. The user device 110 may then output the value as a suggestion to a user. For example, the user device 110 may display a graphical panel 142 that includes the text “Suggestions for name,” “Jane Doe,” and “John Doe.” The user device 110 may then receive selection from a user indicating whether to use the value. Wang in par 0044 – 0046 and Fig. 2, further teaches that the personalized suggestion engine 250 may generate the suggestion query result based on searching for data stored in the personalized database 260 that the personalized suggestion engine 250 determines is more likely to be a value that the user would input for the particular field. For example, the personalized suggestion engine 250 may include a log of user interactions and determine rom the logs that typically after a user books a flight and accesses a form that is tagged with an intent of “Car Rental”, the user puts in the landing date of the flight into an input tagged with a parameter of “Start Date.”) As shown in figure 1, the suggestions of element 142 are proximate to the center of the interface; and 
Accordingly, Wang teaches a method that provide personalized suggestions to the user, wherein the suggestions are prioritized based on a log of the user, prioritizing suggestions indicative of a journey over any generic suggestion. Therefore, Wang prioritizing display of any suggestions indicative of any journey taken by the user over any generic suggestion.
Wang in par 0028, further teaches that the user device 110 may stop displaying the panel 142 and instead show a keyboard to allow a user to manually and individually input letters that form a name.
However, Wang does not specifically disclose in response to text input into the text entry box, dynamically adjusting the plurality of suggestions.
wherein dynamically adjusting the plurality of suggestions includes one or more of adding, removing, and re-prioritizing one or more suggestions, including the suggestion, based on the user activity information.
Singh teaches a route planning device that includes a processor configured to identify a start location for a journey and a destination of the journey (See Singh’s Abstract). Singh in par 0011, teaches that the route planning device can learn the user preferences, for example based on historical data. Singh in par 0019, further teaches that rating or ranking can be applied to each subset of the data and the preference predicted. Singh in par 0065, further teaches that the route planning device 3 is coupled to a human machine interface (HMI) 13 to enable a user to input data. The user can use the HMI 13 to enter a destination into the route planning device 3, for example using an address, a post (ZIP) code, or coordinates. The HMI 13 can, for example comprise an input wheel, a touch screen, a keypad or a steering wheel control. Rather than rely on a user-specified destination, the route planning device 3 could retrieve a destination from the user’s diary (or other database associated with the user). Equally, the route planning 
Singh in par 0070, further teaches that the user preferences can be derived from historical data. The historical data can, for example, be data recorded for a similar journey completed previously by the user (for example a journey having the same destination); or cumulative data recorded over a plurality of journeys completed previously by the user.
Singh in par 0074 – 0076, further teaches that the device 3 can identify a frequent destination, such as a daily commute; an infrequent destination, such as a trip to an airport; or a journey to an unfamiliar destination. The device 3 analyses the historic preferences/behavior data of the user so as to predict user preferences.
Accordingly, Singh teaches a method that in response to a user inputting a destination, the method analyzes user activities such as historic data in order to provide suggestions to the user based on the historic data.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Singh with the teachings as in Wang in order to update the suggestions presented to the user of Wang considering the historic data as disclosed in Singh. The motivation for doing so would have been to provide the user with journey suggestions associated with the user’s historic data, thus improving route planning (See Singh’s Abstract and par 0065). 
However, Wang in view of Singh does not specifically disclose that at least one of the sources of user activity is associated with a sensor, thus Wang in view of Singh and another of the one or more sources of user activity information being associated with a mobile sensor”;
Zheng teaches a process that collects sequences of global positioning system (GPS) points in logs and identifies geographical locations to represent the urban area where the route-oriented vehicles traveled (See Zheng’s Abstract). Zheng in Col. 3 lines 12 – 36, further teaches that route-oriented vehicles equipped with the sensors are constantly probing the urban areas’ traffic patterns, such as traffic flow on the roads and citywide travel patterns of people in the route-oriented vehicles. Traffic data is collected via the GPS sensors in logs of the route-oriented vehicles. A process extracts trajectories, which are sequences of GPS points from the logs. The trajectories represent trips for the route-oriented vehicles and imply human knowledge from drivers of the route-oriented vehicles.
Zheng in Col. 4 lines 2 – 4, further teaches that updates with GPS logs and trajectories may be sent for an area computing application that is stored on a mobile device.
Zheng in Col. 14 lines 46 – 55, further teaches that the area computing application 114 processes the GPS logs from various types of route-oriented vehicles. Based on the logs collected, the area computing application 114 identifies geographical locations where the route-oriented vehicles have traveled to generate a map of the urban area.  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Zheng with the teachings as in Wang and Singh in order to utilize the GPS sensor of Wang as disclosed in Zheng. The motivation 

Regarding Claim 6, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches:
wherein the plurality of suggestions is presented in a dropdown list such that prioritized suggestions are presented proximate to the text entry box relative to generic suggestions (Wang in par 0024 and Fig. 1, teaches that the user device 110 may display a form to the user. A form be included in a web resource and include one or more labelled fields for the user to enter user input. The fields may be text entry fields in which the user may enter text. Alternatively or additionally, the fields may be non-text entry fields. For example, the fields may be a date field, a checkbox, a dropdown, a combo box or a non-textual entry field). 

Regarding Claim 7, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches:
wherein the user interface has a banner for displaying the plurality of suggestions such that prioritized suggestions are presented proximate to a center of the banner compared to generic suggestions (Wang in par 0025 and Fig. 1, further teaches that the user device 110 may determine a user has selected a field of the form, and in response, provide a suggestion query to the personalized suggestion server 130. Wang in par 0027 and Fig. 1, further teaches that in response to providing a .

Regarding Claim 9, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches:
wherein presenting the plurality of suggestions further comprises: 
prioritizing display of any suggestion that is formulated based on the user's most recent journey over any suggestion that is formulated based on the user's historical journey information, which is prioritized over any generic suggestion (Wang in par 0044 – 0046 and Fig. 2, further teaches that the personalized suggestion engine 250 may generate the suggestion query result based on searching for data stored in the personalized database 260 that the personalized suggestion engine 250 determines is more likely to be a value that the user would input for the particular field. For example, the personalized suggestion engine 250 may include a log of user interactions and determine rom the logs that typically after a user books a flight and accesses a form that is tagged with an intent of “Car Rental”, the user puts in the landing date of the flight into an input tagged with a parameter of “Start Date.” Wang in par 0047, further teaches that the personalized suggestion engine 250 may receive information in the suggestion query for a value for an end date of a car rental that indicates that the user input Jan 3, 2018 as a start date for a car rental, determine that a . 

Regarding Claim 10, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches:
wherein a prioritized suggestion is formulated by: obtaining calendar information from the user's electronic calendar, wherein the obtained calendar information is indicative of a journey taken by the user; and formulating one or more suggestions based on the obtained calendar information (Wang in par 0048, further teaches that the personalized database 260 may store data that is personal to a user. For example, the data may be generated based on emails, text messages, search queries, calendar appointments or other information of a user). 

Regarding Claim 11, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches:
wherein a prioritized suggestion is formulated by: obtaining reminder information that includes textual content input by the user; performing a natural language textual analysis of the textual content to detect information indicative of a journey taken by the user; and formulating one or more suggestions based on the obtained reminder information (Wang in par 0042, further teaches that the suggestion provider 218 may populate the form based on analyzing a selected field. For example, the provider 218 may receive a suggested value of “December 20, 2017,” . 

Regarding Claim 12, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches: 
formulating one or more suggestions based on the obtained location-based information (Wang in par 0044 – 0046 and Fig. 2, further teaches that the personalized suggestion engine 250 may generate the suggestion query result based on searching for data stored in the personalized database 260 that the personalized suggestion 
However, Wang in view of Singh does not specifically disclose wherein a prioritized suggestion is formulated by: obtaining location-based information captured during a journey by the user, wherein the location-based information is indicative of a route traveled by a user, an amount of distance traveled, and a mode of transportation utilized for the journey.
Zheng teaches a process that collects sequences of global positioning system (GPS) points in logs and identifies geographical locations to represent the urban area where the route-oriented vehicles traveled (See Zheng’s Abstract). Zheng in Col. 3 lines 12 – 36, further teaches that route-oriented vehicles equipped with the sensors are constantly probing the urban areas’ traffic patterns, such as traffic flow on the roads and citywide travel patterns of people in the route-oriented vehicles. Traffic data is collected via the GPS sensors in logs of the route-oriented vehicles. A process extracts trajectories, which are sequences of GPS points from the logs. The trajectories represent trips for the route-oriented vehicles and imply human knowledge from drivers of the route-oriented vehicles.
Zheng in Col. 4 lines 2 – 4, further teaches that updates with GPS logs and trajectories may be sent for an area computing application that is stored on a mobile device.

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Zheng with the teachings as in Wang and Singh in order to utilize the GPS sensor of Wang as disclosed in Zheng. The motivation for doing so would have been to effectively record data from the GPS sensor of the user’s device in order to provide geographical information into the personalized database of the user (See Zheng’s Col. 2, line 65 – Col. 3 line 11).

Regarding Claim 14, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches: 
formulating one or more suggestions based on the obtained location-based information (Wang in par 0044 – 0046 and Fig. 2, further teaches that the personalized suggestion engine 250 may generate the suggestion query result based on searching for data stored in the personalized database 260 that the personalized suggestion engine 250 determines is more likely to be a value that the user would input for the particular field. Wang in par 0068, further teaches that the mobile computing device may communicate wirelessly through the communication interface. In addition, GPS receiver module 470 may provide additional navigation- and appropriate by applications running on the mobile computing device).
wherein a prioritized suggestion is formulated by: obtaining user motion information captured during a journey by the user, wherein the user motion information is indicative the user's motion.
Zheng teaches a process that collects sequences of global positioning system (GPS) points in logs and identifies geographical locations to represent the urban area where the route-oriented vehicles traveled (See Zheng’s Abstract). Zheng in Col. 3 lines 12 – 36, further teaches that route-oriented vehicles equipped with the sensors are constantly probing the urban areas’ traffic patterns, such as traffic flow on the roads and citywide travel patterns of people in the route-oriented vehicles. Traffic data is collected via the GPS sensors in logs of the route-oriented vehicles. A process extracts trajectories, which are sequences of GPS points from the logs. The trajectories represent trips for the route-oriented vehicles and imply human knowledge from drivers of the route-oriented vehicles.
Zheng in Col. 4 lines 2 – 4, further teaches that updates with GPS logs and trajectories may be sent for an area computing application that is stored on a mobile device.
Zheng in Col. 14 lines 46 – 55, further teaches that the area computing application 114 processes the GPS logs from various types of route-oriented vehicles. Based on the logs collected, the area computing application 114 identifies geographical locations where the route-oriented vehicles have traveled to generate a map of the urban area.  


Regarding Claim 15, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches:  
wherein a suggestion is formulated by: aggregating historical information regarding a plurality of journeys taken by the user; and formulating one or more suggestions based on the aggregate historical information (Wang in par 0042, further teaches that the suggestion provider 218 may populate the form based on analyzing a selected field. For example, the provider 218 may receive a suggested value of “December 20, 2017,” determine that the user has selected to use the selected value, determine that the selected field is a drop down menu, and select the option from the drop down menu with the value of “December 20, 2017.” Wang in par 0047, further teaches that the personalized suggestion engine 250 may receive information in the suggestion query for a value for an end date of a car rental that indicates that the user input Jan 3, 2018 as a start date for a car rental, determine that a date of Dec 23, 2017 for a return flight of the user would not be valid date as that date is before the start date pf the car rental, determine to suggest a return date of Jan. 10, 2018 for that other trip. Wang in par 0048, further teaches that the personalized database 260 may store data .

Regarding Claim 16, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches:  
 wherein the computing device is a handheld electronic device and any prioritized suggestions are formulated based on information obtained (Wang in par 0009 and 0048, further teaches that collecting personal information involve collection of user information e.g., information about a user’s social network, social actions or activities, profession, a user’s preferences, or a user’s current location. Wang in par 0024, further teaches that the user device 110 may be mobile computing device, smart-phones or other computing devices. Wang in par 0068, further teaches that the mobile computing device may communicate wirelessly through the communication interface. In addition, GPS receiver module 470 may provide additional navigation- and appropriate by applications running on the mobile computing device).
However, Wang in view of Singh does not specifically disclose that the mobile device includes the sensor. Accordingly, Wang in view of Singh does not specifically from the mobile sensor, the mobile sensor being associated with one or more handheld electronic devices.
Zheng teaches a process that collects sequences of global positioning system (GPS) points in logs and identifies geographical locations to represent the urban area where the route-oriented vehicles traveled (See Zheng’s Abstract). Zheng in Col. 3 lines 12 – 36, further teaches that route-oriented vehicles equipped with the sensors are constantly probing the urban areas’ traffic patterns, such as traffic flow on the roads and citywide travel patterns of people in the route-oriented vehicles. Traffic data is collected via the GPS sensors in logs of the route-oriented vehicles. A process extracts trajectories, which are sequences of GPS points from the logs. The trajectories represent trips for the route-oriented vehicles and imply human knowledge from drivers of the route-oriented vehicles.
Zheng in Col. 4 lines 2 – 4, further teaches that updates with GPS logs and trajectories may be sent for an area computing application that is stored on a mobile device.
Zheng in Col. 14 lines 46 – 55, further teaches that the area computing application 114 processes the GPS logs from various types of route-oriented vehicles. Based on the logs collected, the area computing application 114 identifies geographical locations where the route-oriented vehicles have traveled to generate a map of the urban area.  
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Zheng with the teachings as in Wang and Singh in order to utilize the GPS sensor of Wang as disclosed in Zheng. The motivation 

Regarding Claim 17, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches:
wherein the computing device is a smartphone (Wang in par 0024, further teaches that the user device 110 may be mobile computing device, smart-phones or other computing devices), and a cloud-based service determines any prioritized suggestion (Wang in par 0025 and Fig. 1, further teaches that the user device 110 may determine a user has selected a field of the form, and in response, provide a suggestion query to the personalized suggestion server 130. Wang in par 0027 and Fig. 1, further teaches that in response to providing a suggestion query to the personalized server 130, the user device 110 may obtain a value for suggestion. The user device 110 may then output the value as a suggestion to a user. For example, the user device 110 may display a graphical panel 142 that includes the text “Suggestions for name,” “Jane Doe,” and “John Doe.” The user device 110 may then receive selection from a user indicating whether to use the value).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Singh, in further view of Zheng and in further view of Joshi et al. (US 2014/0012502) (hereinafter, Joshi).

Regarding Claim 13, Wang in view of Singh and in further view of Zheng teaches the limitations contained in parent Claim 5. Wang further teaches:  
formulating one or more suggestions based on the obtained location-based information (Wang in par 0044 – 0046 and Fig. 2, further teaches that the personalized suggestion engine 250 may generate the suggestion query result based on searching for data stored in the personalized database 260 that the personalized suggestion engine 250 determines is more likely to be a value that the user would input for the particular field. Wang in par 0068, further teaches that the mobile computing device may communicate wirelessly through the communication interface. In addition, GPS receiver module 470 may provide additional navigation- and appropriate by applications running on the mobile computing device).
However, Wang in view of Singh and in further view of Zheng does not specifically disclose wherein a prioritized suggestion is formulated by: obtaining a geotagged image captured during a journey by the user, wherein a geotag is indicative of a geographic location where a image was captured.
Joshi teaches a method of computing at least one photogenic route from a starting location to a destination location (See Joshi’s Abstract). Joshi in par 0030, further teaches that pictures with GPS information available, may be used to obtain location specific geo-tags, which are then used for detection of activity/event scenes in pictures.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Joshi with the teachings as in Wang, Singh and Zheng in order to utilize use GPS data associated with a previously taken 

Response to Arguments
Applicant’s arguments, see Applicant’s remarks pages 1 – 2, filed 01/29/2021, with respect to Claims 5 – 7 and 9 – 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang, Singh and Zheng.

Additionally, the examiner noted that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176